Citation Nr: 1548813	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-19 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. H.B. 




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served in the United States Marine Corps from September 1947 to October 1951. 

This matter comes on appeal before the Board of Veterans Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs, Regional Office, located in Los Angeles, California, which in pertinent part, denied an increased evaluation for PTSD and continued a 50 percent disability rating.  The Veteran appealed.  In a May 2012 rating decision, the RO increased the assigned evaluation to 70 percent, effective from July 8, 2010, the date of claim for increase.  The issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In October 2015, the Veteran and his friend, H.B. testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The record reflects that the Veteran has submitted a claim for entitlement to aid and attendance and/or housebound status in September 2015.  This matter has not yet been addressed by the RO, and as such, the Board does not have jurisdiction over it.  The matter is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case seeks an increased evaluation for service-connected PTSD.  The Veteran contends that his PTSD disability is more severe than reflected by the current assigned 70 percent evaluation.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claim.  In particular, the Veteran should be afforded a new VA psychiatric examination. 

The record reflects that the Veteran was last afforded a VA psychiatric examination to evaluate the severity of his PTSD disability in October 2010.  During the October 2015 Board hearing, the Veteran and his friend, H.B., testified that his PTSD symptoms have increased in severity, and in fact, have become progressively worse over the years.  See Board hearing transcript, pages 2 and 3.  In addition, a review of the VA medical evidence suggests that the Veteran's symptoms have worsened, in particular, his memory function.  Notably, more recent records also reflect a current diagnosis of mild cognitive impairment.  See August 2015 VA treatment records.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA psychiatric examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Update the electronic claims folder with the Veteran's VA treatment records dated since August 2015. 

2. Schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service- connected PTSD. 

In the examination report, the examiner should record all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria.  The examiner should comment as to the impact of PTSD on the Veteran's daily activities and his occupational and social functioning.  If possible, the examiner should identify any prior treatment records that indicate an increase in severity of the Veteran's symptomatology due to his PTSD. 

A complete rationale should be provided for any opinion expressed.  If it is not possible for the examiner to answer any of the inquiries list above, the examiner should so state.

3. After undertaking any other development deemed appropriate, then readjudicate the issue of increased rating on appeal.  If any benefit sought on appeal is not granted, the RO should issue a SSOC and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




